McMurray, Presiding Judge.
Seeking damages for fraud, plaintiff Hartley brought suit against Energy Development Corporation, Hereth, Orr & Jones, Inc., Robert E. Carroll, Marjorie E. Carroll, Lucian Gago and Bill Taylor. During the course of the trial, defendants Gago and Taylor moved for a directed verdict. The trial court reserved its ruling on the motion.
The jury returned a verdict in favor of plaintiff and against all defendants. No judgment was entered upon the verdict.
Defendants Gago and Taylor filed a motion for judgment notwithstanding the verdict. Thereafter, the trial court entered an order granting defendants Gago’s and Taylor’s earlier motion for a directed verdict. It also entered an order granting defendants Gago’s and Taylor’s motion for judgment notwithstanding the verdict. The order granting defendants Gago’s and Taylor’s motion for judgment notwithstanding the verdict did not contain (1) an express determination that there was no just reason for delay and (2) an express direction for the entry of final judgment.
Plaintiff appeals, enumerating error on the grant of the motion for a directed verdict and the motion for judgment notwithstanding the verdict. Held:
*642Decided February 20, 1991.
McNeese & Associates, Nannette D. Garrett, Lynn S. McNeese, for appellant.
Dailey & Groover, Lewis M. Groover, Jr., for appellees.
Because judgment has not been entered with regard to defendants Energy Development Corporation, Hereth, Orr & Jones, Inc., Robert E. Carroll and Marjorie E. Carroll, this case remains pending in the trial court. Therefore, unless the order granting the motion for judgment notwithstanding the verdict was entered in accordance with the provisions of OCGA § 9-11-54 (b), the appeal must be dismissed. Cramer v. Parrott, 149 Ga. App. 385 (254 SE2d 504). The order granting the motion for judgment notwithstanding the verdict was not entered in accordance with OCGA § 9-11-54 (b). Accordingly, the appeal is premature and it must be dismissed. Cramer v. Parrott, 149 Ga. App. 385, supra. As it is said: “Piece-meal review is not favored by the courts.” Foley v. Shanahan, 133 Ga. App. 262 (211 SE2d 367).

Appeal dismissed.


Sognier, C. J., and Carley, J., concur.